—Judgment, Supreme Court, New York County (Allen Alpert, J., at plea; Charles Solomon, J., at sentence), rendered October 13, 1995, convicting defendant of auto stripping in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The sentencing court properly exercised its discretion in denying defendant’s application to withdraw his plea without appointment of new counsel. The record establishes that the court’s rejection of defendant’s meritless claim of coercion was not based upon statements made by counsel (see, People v Smith, 253 AD2d 668). Concur—Sullivan, J. P., Lerner, Mazzarelli and Saxe, JJ.